Exhibit 10.4




STOCK OPTION AGREEMENT
(NONQUALIFIED STOCK OPTIONS)


This STOCK OPTION AGREEMENT (this “Agreement”) is made as of September 21, 2017
(the “Effective Date”), by and between Noodles & Company, a Delaware corporation
(the “Company”), and Dave Boennighausen (the “Participant”).
RECITALS
A. The Company has adopted the Noodles & Company Amended and Restated 2010 Stock
Incentive Plan (the “Plan”), a copy of which is attached hereto as Exhibit 1.
B. The Company desires to grant the Participant the opportunity to acquire a
proprietary interest in the Company to encourage the Participant’s contribution
to the success and progress of the Company.
C. In accordance with the Plan, the Administrator (as defined in the Plan) has
granted to the Participant an option to purchase 100,000 shares of the Common
Stock of the Company, par value $0.01 per share (“Shares”), subject to the terms
and conditions of the Plan and this Agreement.
AGREEMENTS
NOW, THEREFORE, in consideration of the mutual terms, conditions and other
covenants and agreements set forth herein, the parties hereto hereby agree as
follows:
1. Definitions. Capitalized terms used herein shall have the following meanings,
and capitalized terms not otherwise defined herein shall have the meaning
specified in the Plan:
“Agreement” has the meaning set forth in the Preamble.
“Business Day” means a day other than Saturday, Sunday or any day on which banks
located in the State of New York are authorized or obligated to close.
“Cause” has the meaning in the Participant’s employment agreement with the
Company or, if there is no such agreement or definition, means that the
Participant (a) is convicted of, or pleads guilty or nolo contendere to, a
felony (other than a traffic-related felony) or any other crime involving
dishonesty or moral turpitude; or (b) willfully engages in illegal conduct or
gross misconduct that is materially and demonstrably injurious to the Company;
or (c) willfully violates any noncompetition or nonsolicitation covenant between
the Participant and the Company. The determination of “ Cause” shall be in the
reasonable discretion of the Administrator.
“Company” has the meaning set forth in the Preamble.
“Disability” has the meaning ascribed to such term in the Plan.
“Effective Date” has the meaning set forth in the Preamble.




--------------------------------------------------------------------------------




“Employer” means the Company and/or any of its subsidiaries with which the
Participant is employed.
“Exercise Price” means $ ______ per Share, as such amount may be adjusted
pursuant to Section 12(a) of the Plan.
“Option” has the meaning set forth in Section 2.
“Option Shares” has the meaning set forth in Section 2.
“Participant” has the meaning set forth in the Preamble.
“Person” means and includes an individual, a partnership, a corporation, a
limited liability company, a trust, a joint venture, an unincorporated
organization and any governmental or regulatory body or agency or other
authority.
“Plan” has the meaning set forth in the Recitals.
“Qualifying Termination” means (i) if the Participant is party to an employment
agreement with a “Good Reason” provision, termination of the Participant’s
employment by the Participant for Good Reason in accordance with the terms of
such employment agreement or (ii) the Participant’s termination of employment by
the Company without Cause.
“Shares” has the meaning set forth in the Recitals.
“Termination Date” means the date on which the Participant experiences a
Termination of Employment (as defined in the Plan).
“Vesting Commencement Date” means September, ___ 2017.
“Vesting Period” has the meaning set forth in Section 3(a).
“Withholding Obligation” means the amount determined in the Administrator’s sole
discretion to be the minimum sufficient to satisfy all federal, state, local and
other withholding tax obligations that the Administrator determines may arise
with respect to the issuance of Shares or payment of income earned in respect of
any Option.
2. Grant of Option. The Company grants to the Participant the right and option
(the “Option”) to purchase, on the terms and conditions set forth herein, all or
any part of 100,000 Shares (the “Option Shares”) at the Exercise Price, on the
terms and conditions set forth herein. The Option is not intended to be an
incentive stock option under Section 422 of the Code.
3. Exercisability.
(a) The Option shall become exercisable as stated in the Grant Details Future
Vesting Schedule provided to you as part of your Grant Information, so long as
the Participant remains continuously employed by the Employer.




--------------------------------------------------------------------------------




(b) Notwithstanding Section 3(a), upon receipt of a release of claims acceptable
to the Company within forty-five days following the Participant’s Termination
Date (other than due to death of Disability) (which, for any Participant subject
to an employment agreement with an attached release of claims, shall be such
attached release of claims), if the Participant’s termination of employment was
due to a Qualifying Termination or due to the Participant’s death or Disability,
a pro rata portion of the next vesting installment (based on time worked
relative to the 12 months in that Vesting Period) shall also vest and become
exercisable.
(c) Notwithstanding Sections 3(a) and 3(b), if the Participant experiences a
termination of employment due to a Qualifying Termination within twelve (12)
months following a Change in Control, the unexercisable portion of the Option
that has not previously expired pursuant to this Agreement shall become
exercisable upon such event.
(d) In addition, the Administrator may, at any time in its sole discretion,
accelerate the vesting and exercisability of all or any portion of the Option.
4. Expiration.
(a) The exercisable portion of the Option shall expire on the earliest of (i)
the tenth (10th) anniversary of the Effective Date, (ii) the ninetieth (90th)
day after the Termination Date if the Participant’s employment terminates for
any reason other than due to death, Disability or Cause, (iii) one (1) year
after the Termination Date if the Participant’s employment terminates due to
death or Disability, or (iv) the Termination Date if the Participant’s
employment is terminated for Cause.
(b) Subject to Sections 3(b) and 3(c), the unexercisable portion of the Option
that has not previously expired pursuant to this Agreement shall immediately
expire on the Termination Date.
5. Nontransferability of the Option. Except as permitted by the Administrator or
as permitted under the Plan, the Participant may not assign or transfer the
Option to anyone other than by will or the laws of descent and distribution and
the Option shall be exercisable only by the Participant during his or her
lifetime. The Company may cancel the Participant’s Option if the Participant
attempts to assign or transfer it in a manner inconsistent with this Section 5.
6. Adjustments; Cash-Out.
(a) In the event that any dividend or other distribution (whether in the form of
cash, Shares, other securities or other property, but excluding regular,
quarterly and other periodic cash dividends), stock split or a combination or
consolidation of the outstanding Shares into a lesser number of shares, is
declared with respect to the Shares, then the Option shall be subject to
adjustment as provided in Section 12(a) of the Plan.
(b) In connection with a Change in Control, the Administrator may provide for
any adjustment or action specified in Section 12(b) of the Plan.
7. Exercise of the Option.




--------------------------------------------------------------------------------




(a) Prior to the expiration or termination of the Option, the Participant may
exercise the exercisable portion of the Option from time to time in whole or in
part. Upon electing to exercise the Option, the Participant shall notify the
Company of the Participant’s election, including the number of Option Shares the
Participant has elected to purchase and shall at the time of delivery of such
notice tender cash or a cashier’s or certified bank check to the order of the
Company in the amount (the “Cost”) of the aggregate Exercise Price of such
Option Shares plus any amount required pursuant to Section 13; provided,
however, that the Participant may pay the Cost, plus any amount required
pursuant to Section 13, in whole or in part with previously-owned Shares or
withheld Option Shares. The Administrator may, in its sole discretion, permit
payment of the Cost in such other form or in such other manner as may be
permissible under the Plan and applicable law.
(b) The Option may only be exercised (i) during the life of the Participant,
only by the Participant, and (ii) in the event of the Participant’s death or
Disability, by his or her executor, guardian or legal representative.
8. Restrictions on Resales of Option Shares. The Company may impose such
restrictions, conditions or limitations as it determines appropriate as to the
timing and manner of any resales by the Participant or other subsequent
transfers by the Participant of any Option Shares issued as a result of the
exercise of the Option, including without limitation (a) restrictions under an
insider trading policy, (b) restrictions designed to delay and/or coordinate the
timing and manner of sales by Participant and other optionholders and (c)
restrictions as to the use of a specified brokerage firm for such resales or
other transfers.
9. No Interest in Shares Subject to Option. Neither the Participant
(individually or as a member of a group) nor any beneficiary or other Person
claiming under or through the Participant shall have any right, title, interest,
or privilege in or to any Shares allocated or reserved for the purpose of the
Plan or subject to this Agreement except as to such Shares, if any, as shall
have been issued to such Person upon exercise of the Option or any part of it.
10. Plan Controls. The Option hereby granted is subject to, and the Company and
the Participant agree to be bound by, all of the terms and conditions of the
Plan as the same may be amended from time to time in accordance with the terms
thereof; provided, however, that no such amendment shall be effective as to the
Option without the Participant’s consent insofar as it adversely affects the
Participant’s material rights under this Agreement, which consent will not be
unreasonably withheld by the Participant.
11. Not an Employment Contract. Nothing in the Plan, this Agreement or any other
instrument executed pursuant hereto or thereto shall confer upon the Participant
any right to continue in the employ of the Employer or any affiliate thereof or
shall affect the right of the Employer to terminate the employment of the
Participant at any time with or without Cause (unless otherwise set forth in an
employment agreement between the Company and the Participant).
12. Governing Law. This Agreement, and any disputes or controversies arising
hereunder, shall be construed and enforced in accordance with and governed by
the internal laws of the State of Delaware other than principles of law that
would apply the law of another jurisdiction.




--------------------------------------------------------------------------------




13. Taxes. The Administrator may, in its sole discretion, make such provisions
and take such steps as it may deem necessary or appropriate to satisfy the
Withholding Obligations with respect to the issuance of Option Shares or the
exercise of the Option, including deducting the amount of any such Withholding
Obligations from any other amount then or thereafter payable to the Participant,
requiring the Participant to pay to the Company the amount of such Withholding
Obligations or to execute such documents as the Administrator deems necessary or
desirable to enable it to satisfy the Withholding Obligations, or any other
means provided in the Plan; provided, however, that, the Participant may satisfy
any Withholding Obligations by (i) directing the Company to withhold that number
of Option Shares with an aggregate fair market value equal to the amount of the
Withholding Obligations or (ii) delivering to the Company such number of
previously held Shares that have been owned by the Participant with an aggregate
fair market value equal to the amount of the Withholding Obligations.
14. Notices. All notices, requests, demands and other communications called for
or contemplated hereunder shall be in writing and shall be deemed to have been
given when delivered to the party to whom addressed or when sent by telecopy (if
promptly confirmed by registered or certified mail, return receipt requested,
prepaid and addressed) to the parties, their successors in interest, or their
assignees at the following addresses, or at such other addresses as the parties
may designate by written notice in the manner aforesaid:
If to the Company to:
Noodles & Company
520 Zang Street, Suite D
Broomfield, CO 80021
Fax: (720) 214-1921

Attention: General Counsel
If to the Participant to the address set forth below the Participant’s signature
below.
All such notices, requests and other communications will (i) if delivered
personally to the address as provided in this Section 14, be deemed given upon
delivery, (ii) if delivered by facsimile transmission to the facsimile number as
provided for in this Section 14, be deemed given upon facsimile confirmation,
(iii) if delivered by mail in the manner described above to the address as
provided for in this Section 14, be deemed given on the earlier of the third
Business Day following mailing or upon receipt, and (iv) if delivered by
overnight courier to the address as provided in this Section 14, be deemed given
on the earlier of the first Business Day following the date sent by such
overnight courier or upon receipt (in each case regardless of whether such
notice, request or other communication is received by any other Person to whom a
copy of such notice is to be delivered pursuant to this Section 14). Any party
from time to time may change its address, facsimile number or other information
for the purpose of notices to that party by giving notice specifying such change
to the other parties hereto.
Either party may, by notice given to the other party in accordance with this
Section 14, designate another address or Person for receipt of notices
hereunder.




--------------------------------------------------------------------------------




15. Amendments and Waivers. This Agreement shall not be changed, altered,
modified or amended, except by a written agreement signed by both parties
hereto. The failure of any party to insist in any one instance or more upon
strict performance of any of the terms and conditions hereof, or to exercise any
right or privilege herein conferred, shall not be construed as a waiver of such
terms, conditions, rights or privileges, but same shall continue to remain in
full force and effect. Any waiver by any party of any violation of, breach of or
default under any provision of this Agreement by the other party shall not be
construed as, or constitute, a continuing waiver of such provision, or waiver of
any other violation of, breach of or default under any other provision of this
Agreement. Any waiver by any party of any provision hereof shall be effective
only by a writing signed by the party to be charged.
16. Entire Agreement. This Agreement, together with the Plan, sets forth the
entire agreement and understanding between the parties hereto as to the subject
matter hereof and thereof and supersedes all prior oral and written and all
contemporaneous oral discussions, agreements and understandings of any kind or
nature, regarding the subject matter hereof and thereof between the parties
hereto.
17. Separability. If any term or provision of this Agreement shall to any extent
be invalid, illegal or incapable of being enforced by any rule of law, or public
policy, all other conditions and provisions of this Agreement nevertheless shall
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any term or provision is invalid,
illegal or incapable of being enforced, the invalid or unenforceable provisions,
to the extent permitted by law, shall be deemed amended and given such
interpretation so as to effect the original intent of the parties as closely as
possible in an acceptable manner to the end that transactions contemplated
hereby are fulfilled to the maximum extent possible.
18. Headings; Construction. Headings in this Agreement are for reference
purposes only and shall not be deemed to have any substantive effect. The words
“include,” “includes” and “including” when used herein shall be deemed in each
case to be followed by the words “without limitation.”
19. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original, and all of which together shall constitute
one and the same instrument.
20. Further Assurances. The Participant shall cooperate and take such action as
may be reasonably requested by the Company in order to carry out the provisions
and purposes of this Agreement.
21. Remedies. In the event of a breach by any party to this Agreement of its
obligations under this Agreement, any party injured by such breach, in addition
to being entitled to exercise all rights granted by law, including recovery of
damages, shall be entitled to specific performance of its rights under this
Agreement. The parties agree that the provisions of this Agreement shall be
specifically enforceable, it being agreed by the parties that the remedy at law,
including monetary damages, for breach of any such provision will be inadequate
compensation for any loss and that




--------------------------------------------------------------------------------




any defense in any action for specific performance that a remedy at law would be
adequate is hereby waived.
22. Electronic Delivery. By executing the Agreement, the Participant hereby
consents to the delivery of information (including, without limitation,
information required to be delivered to the Participant pursuant to applicable
securities laws) regarding the Company and the subsidiaries, the Plan, the
Option and the Shares via Company web site or other electronic delivery
23. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted successors and assigns,
including any Permitted Option Transferees and Permitted Share Transferees.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the Effective
Date.


THE COMPANY:
NOODLES & COMPANY
By:    /s/ Paul A. Strasen            
Name: Paul A. Strasen
Title: Executive Vice President
PARTICIPANT:
/s/ Dave Boennighausen        
Name:    Dave Boennighausen




